Case: 19-30447          Document: 00515900985              Page: 1       Date Filed: 06/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                                  June 15, 2021
                                          No. 19-30447
                                                                                 Lyle W. Cayce
                                                                                      Clerk
   Glen Seals,

                                                                        Petitioner–Appellant,

                                               versus

   Darrel Vannoy, Warden, Louisiana State Penitentiary,

                                                                        Respondent–Appellee.


                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                               USDC No. 2:16-CV-9892


   Before Smith and Ho, Circuit Judges, and Barker, District Judge.*
   J. CAMPBELL BARKER, District Judge:
          Glen Seals appeals from the denial of his petition for a writ of habeas
   corpus. He asserts that the State used race-based peremptory strikes during
   jury selection in violation of Batson v. Kentucky, 476 U.S. 79 (1986). The dis-
   trict court denied the habeas petition after careful review. We affirm.




          *
              U.S. District Judge for the Eastern District of Texas, sitting by designation.
Case: 19-30447      Document: 00515900985           Page: 2   Date Filed: 06/15/2021




                                     No. 19-30447

                                          I.
          A. One summer night in New Orleans, a bloodied taxi driver was
   found lying on the ground near an expressway. He used his dying breaths to
   describe his assailant and his assailant’s clothing. Police stopped petitioner
   Seals in a car nearby because he matched that description. In his car was a
   plastic bag filled with bloodstained clothing and the keys to the victim’s taxi.
   Seals was tried and convicted by a jury of murder. After that conviction was
   reversed because of an issue not relevant here, Seals was retried and again
   convicted.
          Jury selection for the retrial consisted of the standard phases: ques-
   tioning a panel of potential jurors, requests for the court to excuse panel
   members for cause, and the parties’ use of their peremptory strikes. After
   examination of the first relevant jury panel, the State moved to excuse for
   cause one prospective juror, Esmaria Henry, because she had indicated that
   her faith would not allow her to judge others. The State’s request also fo-
   cused on Henry’s apparent confusion about the meaning of self-defense and
   various ailments that might have interfered with her service. After Henry in-
   dicated that she could be fair and follow the evidence, the trial court chose
   not to excuse her for cause.
          The State then turned to its peremptory strikes. It used its first strike
   on Henry, who was black. The parties then accepted the first black juror, Al-
   bert Jackson. After accepting Jackson, the State used its second peremptory
   strike on a white person. The parties then accepted Joseph Steib, the second
   black juror. The State then used its third peremptory strike on Byron Davis,
   a black person. After the Davis strike, the State used its fourth strike on Ed-
   mond Bocage, whose racial identity was unclear to the trial court.
          After the Bocage strike, Seals raised a Batson challenge, arguing: “The
   State has used 75 percent, three-fourths of its peremptory strikes to extract
   and to strike people of color.” The trial judge said of Bocage, “when I first




                                          2
Case: 19-30447       Document: 00515900985           Page: 3    Date Filed: 06/15/2021




                                      No. 19-30447

   saw [him] I said white male. I don’t know.” The State agreed that one could
   not tell whether Bocage was black. Defense counsel then suggested that Bo-
   cage “identified as a person of color,” and the prosecutor responded that
   “you can’t just tell by looking.” The trial court held that Seals had not made
   out a prima facie case that the State’s strikes were based on race.
            At the conclusion of that panel, ten people had been selected for the
   jury: six white, three black, and one Hispanic. For the next panel, the State
   argued that cause existed for the court to excuse ten people, including Sa-
   brina Lewis and Christopher Williams. Lewis said that “two different stories
   [is] reasonable doubt.” Williams had a felony conviction and claimed unfair
   treatment by the district attorney’s office. The trial court chose not to excuse
   Lewis or Williams for cause.
            The State then used its fifth peremptory strike on a panel member who
   was not black. The State used its sixth peremptory strike on Lewis, who was
   black. That strike met a Batson challenge. Seals argued that the State had
   “used four out of six peremptories to strike people of color.” The State re-
   minded the court that “this is the person that said that two stories is reason-
   able doubt.” Defense counsel then asked the court whether it found a prima
   facie case of a strike based on race. The court stated: “[n]o, because this is
   one that was almost excused for cause . . . . I’m not finding a prima facie
   case.”
            After the twelfth and final juror was seated, the trial court gave each
   side two peremptory strikes for the selection of alternates. The State used a
   peremptory strike on Williams, who was black. Seals raised a Batson objec-
   tion. The trial court overruled the objection, finding no prima facie showing
   of a race-based strike and adding that the court had “seriously considered”
   excusing Williams for cause.
            The final jury consisted of six white jurors, five black jurors, one His-
   panic juror, and two black alternate jurors. Seals was convicted by a




                                            3
Case: 19-30447      Document: 00515900985           Page: 4      Date Filed: 06/15/2021




                                     No. 19-30447

   unanimous jury and sentenced to life in prison. Seals filed a motion for a new
   trial and attempted to supplement the record with an exhibit in support of his
   Batson objections; the trial court did not admit it but accepted the exhibit as
   a proffer. The trial court ultimately denied Seals’s motion for a new trial.
          B. Seals appealed his conviction, which the state court of appeal af-
   firmed. State v. Seals, No. 09-1089 (La. App. 5 Cir. 12/29/11), 83 So. 3d 285,
   299, 355, writ denied, 2012-0293 (La. 10/26/12), 99 So. 3d 53. As to Seals’s
   Batson objections, the appellate court noted that “the issue is whether the
   trial judge erred by finding that defendant did not make a prima facie showing
   that the prosecutor used his peremptory challenges to exclude those potential
   jurors on the basis of race.” Id. at 312. The court walked through the jury-se-
   lection proceedings, including the panelist responses that the State argued
   were reasons for the court to excuse those panelists for cause. Id. at 312–14.
   The court of appeal explained that the trial court “paid close attention to the
   responses of each potential juror during voir dire,” and properly considered
   the reasons provided for the for-cause strikes. Id. at 314.
          C. After exhausting his state-court avenues for post-conviction relief,
   Seals filed the instant federal habeas petition. A magistrate judge issued a re-
   port and a recommendation that the petition be denied, and the district court
   adopted that report, overruling Seals’s objections regarding his Batson claim.
   In doing so, the district court declined to consider the panelists’ voir dire an-
   swers due to concern that doing so would collapse Batson’s three steps.
          Even without considering those panelist answers, the district court
   held that the Batson claim “must fail on the first prong of the test.” Respond-
   ing to Seals’s argument about statistics, the district court explained that, in
   this case, “the number of strikes in comparison to the number of people in
   the jury pool who were black does not give rise to an inference of discrimina-
   tory purpose.” “In a pool composed roughly half of black individuals,” ex-
   plained the court, “a prosecutor excluding at random would use roughly half




                                          4
Case: 19-30447      Document: 00515900985            Page: 5    Date Filed: 06/15/2021




                                      No. 19-30447

   of his strikes to exclude prospective jurors who were black.” That would
   “amount to between three and four strikes in this case,” meaning that the
   prosecution, as measured at various times during jury selection, “struck be-
   tween one and two jurors above a random rate.” And this, the court ex-
   plained, “does not raise an inference of purposeful discrimination.”
          The district court further noted that “other relevant circumstances
   strengthened the trial court’s basis for its finding that [Seals] had not estab-
   lished a prima facie case.” First, the trial court stated that it could not readily
   tell the race of panelist Bocage, the third person struck by the prosecution.
   The magistrate judge’s report adopted by the district court confirmed that
   “unlike defense counsel, the prosecutor did not have race information about
   the venire and had to rely solely on physical observation.” Discounting the
   Bocage strike in the analysis, “the rate of strikes moves closer to an even
   spread between strikes against black versus white potential jurors.”
          The district court also explained that the prosecution “did not chal-
   lenge multiple black individuals who became members of the jury” despite
   having five peremptory strikes left to be used. That fact as well, noted the
   court, “weighs against a prima facie case.” And the district court noted that
   Seals’s jury was racially diverse, which “also weighs against a prima facie
   case.” Lastly, the court repeated the state appellate court’s point that “black
   persons were selected to serve in numbers substantially exceeding what de-
   fendant contends to be the percentage of the venire they comprised.”
          The district court noted that because circuit precedent treats a
   stage-one ruling under Batson as factual, 28 U.S.C. § 2254(e)(1) attaches to
   the state court’s ruling a presumption of correctness, which can be rebutted
   only by clear and convincing evidence. But the district court did not reference
   again or apply that higher standard, and it ultimately held the Batson claim
   unpersuasive: “the state’s actions in this case do not establish a prima facie
   case of purposeful discrimination.”




                                           5
Case: 19-30447      Document: 00515900985            Page: 6     Date Filed: 06/15/2021




                                      No. 19-30447

                                           II.
          On appeal, Seals argues that (1) the state appellate court unreasonably
   applied clearly established federal law by considering the jury panelists’ voir
   dire answers among all the circumstances in deciding whether a prima facie
   case under Batson was shown; (2) the district court wrongly relied on the 28
   U.S.C. § 2254(e)(1) presumption of correctness for state-court factual find-
   ings; and (3) his Batson claim, reviewed de novo, entitles him to habeas relief.
          We reject each argument. First, the state appellate court did not un-
   reasonably apply clearly established federal law in deciding Seals’s Batson
   claim. Federal law requires a trial judge, at the first stage of Batson’s burden-
   shifting framework, to consider all the circumstances and decide whether
   they raise an inference of purposeful discrimination. Batson, 476 U.S. at 96–
   97. Seals identifies no Supreme Court precedent clearly establishing that this
   holistic consideration may not include the remarks of panelists on whom a
   peremptory strike was exercised. Nor does Seals identify any evidence in the
   state-court proceedings showing an unreasonable determination of fact by
   the state courts. Accordingly, 28 U.S.C. § 2254(d) bars habeas relief.
          Second, even were the applicability of § 2254(e)(1)’s presumption
   consequential here, circuit precedent holds that a prima facie case of purpose-
   ful discrimination under the Batson framework is a factual finding entitled to
   the § 2254(e)(1) presumption of correctness. The district court correctly
   stated the law in that regard. That presumption is not dispositive here, how-
   ever, because Seals’s habeas claim independently fails both under § 2254(d)
   and on de novo review.
          Third, regardless of § 2254(d) and (e), Seals must establish entitle-
   ment to habeas relief on the merits by showing, as relevant here, a violation
   of the constitutional right defined in Batson. As the district court explained
   without considering the jury panelists’ voir dire answers, Seals failed to estab-
   lish a prima facie case. Seals’s claim fails for that reason as well.




                                            6
Case: 19-30447      Document: 00515900985           Page: 7   Date Filed: 06/15/2021




                                     No. 19-30447

                                         A.
          Federal law provides that a state prisoner may not receive habeas relief
   on a claim adjudicated on the merits in state court unless that adjudication:
          (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal
               law, as determined by the Supreme Court of the United
               States; or
          (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence pre-
               sented in the State court proceeding.
   28 U.S.C. § 2254(d). Neither of those provisions is satisfied here.
          1. As interpreted in Batson and later cases, the constitutional right of
   equal protection of the laws prohibits any party in litigation from using per-
   emptory strikes based on a prospective juror’s race. Batson v. Kentucky, 476
   U.S. 79 (1986); Edmonson v. Leesville Concrete Co., 500 U.S. 614 (1991); Geor-
   gia v. McCollum, 505 U.S. 42 (1992). Although the burden of persuading the
   court that a peremptory strike was based on race always rests with the party
   claiming such discrimination, United States v. Bentley-Smith, 2 F.3d 1368,
   1373 (5th Cir. 1993), courts can assess a Batson claim by shifting the burden
   of producing evidence in a three-step process.
          First, a challenger may use a variety of evidence to make out a prima
   facie case that a strike was racially motivated. Batson, 476 U.S. at 95. A prima
   facie case is one that raises an adverse inference of racial discrimination. Id.
   at 96. Batson lists factors that might undergird a prima facie case, such as a
   party’s pattern of strikes, a party’s statements during voir dire and when ex-
   ercising a strike, and whether “any other relevant circumstances raise an in-
   ference that [a party] used [peremptory strikes] to exclude the veniremen
   from the petit jury on account of their race.” Id. at 96–97.




                                          7
Case: 19-30447       Document: 00515900985            Page: 8     Date Filed: 06/15/2021




                                       No. 19-30447

          Second, if a prima facie case is made out, the party accused of racial
   discrimination assumes the burden of articulating a race-neutral reason for
   the strike. Id. at 97. “At this step of the inquiry, the issue is the facial validity
   of the [striking party’s] explanation.” Hernandez v. New York, 500 U.S. 352,
   360 (1991) (plurality opinion). “In evaluating the race neutrality of an attor-
   ney’s explanation,” the trial court must decide “whether, assuming the prof-
   fered reasons for the peremptory challenges are true, the challenges violate
   the Equal Protection Clause as a matter of law.” Id. at 359. The striking party
   must state some reason for its strike because, otherwise, the prima facie case
   of purposeful discrimination is enough to “require that [the judgment] be re-
   versed.” Batson, 476 U.S. at 100.
          Third, if a race-neutral reason is stated, the claimant has the oppor-
   tunity to show that the stated reason is pretextual. The trial court must ulti-
   mately “determine if the [claimant] has established purposeful discrimina-
   tion.” Id. at 98. The trial court’s decision on the “ultimate question of dis-
   criminatory intent represents a finding of fact.” Hernandez, 500 U.S. at 364.
          That three-step process for assessing a claim of impermissible intent
   in striking venire panelists “corresponds with [the Court’s] treatment of the
   intent inquiry under Title VII.” Id. at 365 (citing Pullman-Standard v. Swint,
   456 U.S. 273, 293 (1982)). And, in that context, the Supreme Court has ex-
   plained that the prima-facie-case method was “never intended to be rigid,
   mechanized, or ritualistic. Rather, it is merely a sensible, orderly way to eval-
   uate the evidence in light of common experience as it bears on the critical
   question of discrimination.” Furnco Constr. Corp. v. Waters, 438 U.S. 567, 577
   (1978).
          2. Seals contends that the state appellate court’s decision was an un-
   reasonable application of clearly established federal law as determined by the
   Supreme Court in Batson and in Johnson v. California, 545 U.S. 162 (2005).
   That contention is unpersuasive.




                                            8
Case: 19-30447      Document: 00515900985             Page: 9   Date Filed: 06/15/2021




                                       No. 19-30447

          The Supreme Court in Batson expressed its “confidence that trial
   judges, experienced in supervising voir dire, will be able to decide if the cir-
   cumstances concerning the prosecutor’s use of peremptory challenges cre-
   ates a prima facie case of discrimination.” Batson, 476 U.S. at 97. The state
   court of appeal here echoed that thought, recognizing that a trial judge “has
   the advantage of observing the characteristics and demeanor of the attorneys
   and prospective jurors,” such that the state appellate court “should not sub-
   stitute its evaluation of the record for that of the trial judge” and should re-
   view its conclusions regarding an inference of discrimination with “great def-
   erence.” Seals, 83 So. 3d at 311.
          Seals cites nothing in Batson holding that a trial court may not consider
   all the circumstances before the court, including a struck panelist’s state-
   ments during voir dire. That can be relevant information—tending to make
   the fact suggested by the challenger more or less probable than it would be
   without the information. See Fed. R. Evid. 401. A stronger inference of
   discrimination might be justified for a struck panelist with unobjectionable
   answers during voir dire than for a struck panelist with answers that nearly
   caused the judge to excuse the panelist for cause. See, e.g., United States v.
   Forbes, 816 F.2d 1006, 1010 (5th Cir. 1987) (holding that the district court’s
   observation that “a challenge for cause might have been justified” was more
   than sufficient under Batson’s third step). Requiring a trial judge to close his
   or her eyes to those circumstances would be contrary to the holistic approach
   that Batson requires in weighing whether an adverse inference is warranted.
   Batson, 476 U.S. at 94, 96 (holding that “the totality of the relevant facts”
   and “any other relevant circumstances” must be considered).
          Neither does Johnson v. California hold that a trial court may not con-
   sider such circumstances in deciding whether to draw an inference of pur-
   poseful discrimination. In Johnson, a trial court denied two Batson objections
   at stage one of the burden-shifting framework, requiring the objecting party




                                            9
Case: 19-30447     Document: 00515900985            Page: 10   Date Filed: 06/15/2021




                                     No. 19-30447

   to “establish a ‘strong likelihood’ that the peremptory strikes had been im-
   permissibly based on race” before shifting the burden of production to the
   striking party. Johnson, 545 U.S. at 166. The Supreme Court reversed, hold-
   ing that the “strong likelihood” standard is not appropriate at stage one of
   the burden-shifting framework. Id. at 172–73.
          Seals focuses on a factual detail in Johnson that was not invoked in the
   Court’s reasoning or holding. As to one of the peremptory strikes, the trial
   judge “explained that her own examination of the record had convinced her
   that the prosecutor’s strikes could be justified by race-neutral reasons.” Id.
   at 165. But Johnson did not hold that a venire panelist’s voir dire answers may
   not even be considered at stage one of the burden-shifting framework. John-
   son only held that a more-likely-than-not standard does not apply at that first
   stage. Johnson expressly gave that standard’s applicability as the question
   presented, noting conflicting answers to that question. Id. at 164, 166. John-
   son then reiterated that “[t]he issue in this case is narrow,” id. at 168, and
   succinctly stated its holding: “California’s ‘more likely than not’ standard is
   an inappropriate yardstick by which to measure the sufficiency of a prima fa-
   cie case.” Id. Seals does not argue that either state-court decision here vio-
   lated that holding by applying a more-likely-than-not standard. Nor could he.
          The “critical point” in applying § 2254(d)(1)’s unreasonable-applica-
   tion clause is whether “it is so obvious that a clearly established rule applies
   to a given set of facts that there could be no ‘fairminded disagreement’ on
   the question.” White v. Woodall, 572 U.S. 415, 427 (2014) (citing Harrington
   v. Richter, 562 U.S. 86, 103 (2011)). Seals fails to show that the state court of
   appeal unreasonably applied clearly established federal law, as determined by
   the Supreme Court, by considering venire panelists’ voir dire answers among
   other circumstances in affirming the trial court’s finding regarding an infer-
   ence of discrimination.




                                          10
Case: 19-30447     Document: 00515900985            Page: 11     Date Filed: 06/15/2021




                                     No. 19-30447

          3. Seals’s opening brief makes a cursory assertion that the state court
   of appeal’s decision was also based on an unreasonable determination of the
   facts in light of the evidence presented in the state-court proceeding, thus
   satisfying § 2254(d)(2). But the argument that Seals provides toward that end
   merely asserts that the trial court’s prima facie finding was wrong, without
   explaining with any particularity why it is outside the bounds of reasonable
   debate. Those are two different things. Mays v. Hines, 141 S. Ct. 1145, 1149
   (2021) (“The term ‘unreasonable’ refers not to ordinary error or even to cir-
   cumstances where the petitioner offers a strong case for relief, but rather to
   extreme malfunctions in the state criminal justice system.”) (internal quota-
   tion and alteration marks omitted); Morales v. Thaler, 714 F.3d 295, 303 n.5
   (5th Cir. 2013) (noting that § 2254(d)(2) requires that a state court’s findings
   be objectively unreasonable, not just disagreed with by the federal habeas
   court). Seals’s assertion that § 2254(d)(2) is satisfied is deemed forfeited for
   lack of adequate briefing. E.g., Hollis v. Lynch, 827 F.3d 436, 451 (5th Cir.
   2016). In any event, Seals points to no evidence in the state court’s proceed-
   ing that shows its findings to be objectively unreasonable.
          Because neither of § 2254(d)’s alternative provisions is satisfied here,
   § 2254(d) bars relief on Seals’s habeas claim.
                                         B.
          Seals next argues that the district court wrongly held that a presump-
   tion of correctness under § 2254(e)(1) attaches on federal habeas review to a
   state court’s ruling on a prima facie showing of discrimination in jury selec-
   tion. That argument fails under our binding circuit precedent, which holds:
   “The state court’s determination that [a party] failed to make a prima facie
   showing is a factual finding. Therefore, in reviewing this finding, we must
   accord it a presumption of correctness, which can only be rebutted by clear
   and convincing evidence.” Soria v. Johnson, 207 F.3d 232, 238 (5th Cir.
   2000) (internal citations and quotation marks omitted).




                                          11
Case: 19-30447     Document: 00515900985            Page: 12   Date Filed: 06/15/2021




                                     No. 19-30447

          In any event, the § 2254(e)(1) presumption is not dispositive here be-
   cause habeas relief is foreclosed by § 2254(d), as explained above. Indeed, the
   district court did not rely on the § 2254(e)(1) presumption. After recognizing
   that the presumption applies under circuit precedent, the district court ulti-
   mately concluded, not that Seals failed to muster clear and convincing evi-
   dence to rebut the presumption, but that “the state’s actions in this case do
   not establish a prima facie case of purposeful discrimination.” The magistrate
   judge’s report adopted by the district court likewise explained that Seals’s
   Batson claim failed even without the clear-and-convincing standard: “Seals
   has not offered to this court any evidence, much less clear and convincing ev-
   idence, to establish that the findings and conclusions of the state trial court
   were unreasonable or unsupported by the record” (emphasis added).
                                          C.
          Regardless of any applicable deference under § 2254(d) and (e) to
   state-court adjudications, Seals’s entitlement to federal habeas relief requires
   him to show a violation of a constitutional or legal right. See 28 U.S.C.
   § 2254(a); Berghuis v. Thompkins, 560 U.S. 370, 390 (2010) (rejecting a ha-
   beas claim because “even if AEDPA deference does not apply, Thompkins
   cannot show prejudice under de novo review”). Seals argues on appeal that
   his Batson claim succeeds on de novo review for essentially the same reasons
   that he presented in district court. The district court, however, carefully and
   extensively reviewed the record and explained that it did not make out a
   prima facie case of purposeful racial discrimination. That analysis, moreover,
   did not rely on the venire panelists’ voir dire answers.
          We agree with that conclusion for the reasons given by the district
   court. And Seals’s failure to show a violation of a constitutional or legal right
   independently forecloses his claim for federal habeas relief.




                                          12
Case: 19-30447    Document: 00515900985          Page: 13   Date Filed: 06/15/2021




                                  No. 19-30447

                                      III.
         For the foregoing reasons, the judgment of the district court denying
   Seals’s petition for a writ of habeas corpus is AFFIRMED.




                                       13